

GENERAL STEEL HOLDINGS, INC.


2008 EQUITY INCENTIVE PLAN
 
1.
Purpose; Establishment

 
The General Steel Holdings, Inc. 2008 Equity Incentive Plan (the “Plan”) is
intended to encourage ownership of shares of the Company’s Common Stock by
selected Employees, Directors, and Consultants of the Company and its Affiliates
and to provide an additional incentive to those Employees, Directors, and
Consultants to promote the success of the Company and its Affiliates. The Plan
has been adopted and approved by the Board of Directors and the stockholders of
the Company and is effective as of June __, 2008.
 
2.
Definitions

 
As used in the Plan, the following definitions apply to the terms indicated
below:
 
(a) “Affiliate” means any entity if, at the time of granting of an Award (A) the
Company, directly or indirectly, owns at least 50% of the combined voting power
of all classes of stock of such entity or at least 50% of the ownership
interests in such entity or (B) such entity, directly or indirectly, owns at
least 50% of the combined voting power of all classes of stock of the Company.
 
(b) “Agreement” shall mean either the written agreement between the Company and
a Participant or a written notice from the Company to a Participant evidencing
an Award.
 
(c) “Award” shall mean any Option, Restricted Stock, Phantom Stock, Stock Bonus,
Stock Appreciation Right or Other Award granted pursuant to the terms of the
Plan.
 
(d) “Board of Directors” shall mean the Board of Directors of the Company.
 
(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
 
(f) “Committee” shall mean, at the discretion of the Board of Directors, the
full Board of Directors or the Compensation Committee of the Board of Directors.
 
(g) “Company” shall mean General Steel Holdings, Inc., a Nevada corporation.
 
(h) “Common Stock” shall mean the common stock of the Company, par value $0.001
per share.
 
(i) “Consultant” shall mean any individual or entity who is performing advisory
or other consulting services for the Company.
 
(j) A “Corporate Change in Control” shall be deemed to have occurred:
 
(i) upon the acquisition of beneficial ownership (as determined pursuant to the
provisions of Rule 13d-3 under the Exchange Act and Treas. Reg. §1.409A-3(i)(5))
(“Treasury Regulation”) of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities by a person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act and the Treasury Regulation
(excluding for this purpose, the Company or its Affiliates, or any employee
benefit plan of the Company), pursuant to a transaction or series of related
transactions which the Board of Directors does not approve; or

 
1

--------------------------------------------------------------------------------

 

(ii) at such time as individuals who as of January 1, 2008 constitute the Board
of Directors (the “Incumbent Board”) cease during any 12-month period for any
reason to constitute a majority of the Board of Directors, provided that any
person becoming a director subsequent to January 1, 2008 whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall,
for purposes of the Plan, be considered as though such person were a member of
the Incumbent Board (unless such individual is an individual whose initial
assumption of office is in connection with an actual or threatened election
contest related to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act and
the Treasury Regulation); or
 
(iii) the occurrence of any other event which is considered a Corporate Change
in Control under the Treasury Regulation.
 
(k) “Corporate Transaction” shall mean the following unless and until the
transaction becomes a Corporate Change in Control:
 
(i) a reorganization, recapitalization, merger or consolidation unless more than
fifty percent (50%) of the Company’s outstanding voting stock or the voting
stock of the corporation resulting from the transaction (or the parent of such
corporation) is held subsequent to the transaction by the persons who held the
stock of the Company immediately prior to such transaction, or
 
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company to a successor in interest to the business of the Company.
 
(l) “Covered Employee” shall have the meaning set forth in Section 162(m) of the
Code.
 
(m) “Designated Employee” shall mean an Employee designated by the Committee, in
its sole discretion, as a “Designated Employee” for purposes of the Plan at any
time prior to the effective date of a Corporate Transaction.
 
(n) “Director” shall mean a member of the Board of Directors.
 
(o) “Effective Date” shall mean June __, 2008.
 
(p) “Employee” shall mean an individual employed by the Company or an Affiliate
as a common law employee (determined under the regular personnel policies,
practices and classifications of the Company or the Affiliate, as applicable).
An individual is not considered an Employee for purposes of the Plan if the
individual is classified as a consultant or contractor under the Company or an
Affiliate’s regular personnel classifications and practices, or if the
individual is a party to an agreement to provide services to the Company or an
Affiliate without participating in the Plan, notwithstanding that such
individual may be treated as a common law employee for payroll tax, coverage
requirements under Section 410(b) of the Code, nondiscrimination requirements
under Section 401(a)(4) of the Code or other legal purposes.
 
(q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
 
(r) “Fair Market Value” of a share of Common Stock of the Company as of a
specified date for the purposes of the Plan shall mean the closing price of a
share of the Common Stock on the principal securities exchange (including the
NYSE Arca) on which such shares are traded on the date of grant, or if the
shares are not traded on a securities exchange, Fair Market Value shall be
deemed to be the average of the high bid and low asked prices of the shares in
the over-the-counter market on the date of grant. If the shares are not publicly
traded, Fair Market Value of a share of Common Stock (including, in the case of
any repurchase of shares, any distributions with respect thereto which would be
repurchased with the shares) shall be determined in good faith by the Board of
Directors or the Committee in accordance with the Treasury Regulation. In no
case shall Fair Market Value be determined with regard to restrictions other
than restrictions which, by their terms, will never lapse.

 
2

--------------------------------------------------------------------------------

 

(s) “Incentive Stock Option” shall mean an Option that is an “incentive stock
option” within the meaning of Section 422 of the Code, or any successor
provision, and that is designated by the Committee as an incentive stock option.
 
(t) “Nonqualified Stock Option” shall mean an Option other than an Incentive
Stock Option.
 
(u) “Option” shall mean an option to purchase shares of Common Stock granted
pursuant to Section 7.
 
(v) “Other Award” shall mean an award granted pursuant to Section 11.
 
(w) “Participant” shall mean an Employee, Director or Consultant to whom an
Award is granted pursuant to the Plan.
 
(x) “Phantom Stock” shall mean the right, granted pursuant to Section 9, to
receive in cash, shares or other property an amount, the value of which is
related to the Fair Market Value of a share of Common Stock.
 
(y) “Restricted Stock” shall mean a share of Common Stock which is granted
pursuant to the terms of Section 8 and which is subject to restrictions as set
forth in Section 8(d).
 
(z) “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time.
 
(aa) “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
 
(bb) “Stock Appreciation Right” shall mean the right to receive an amount equal
to the excess of the Fair Market Value of a share of Common Stock (as determined
on the date of exercise), over (i) if the Stock Appreciation Right is not
related to an Option, the purchase price of a share of Common Stock on the date
the Stock Appreciation Right was granted, or (ii) if the Stock Appreciation
Right is related to an Option, the purchase price of a share of Common Stock
specified in the related Option, and pursuant to such further terms and
conditions as are provided under Section 11.
 
(cc) “Stock Bonus” shall mean a bonus payable in shares of Common Stock granted
pursuant to Section 10.


(dd) Treasury Regulation” shall mean the regulations under 26 U.S.C. §1.409A and
any section or subsection thereof specified herein.
 
(ee) “Vesting Date” shall mean the date established by the Committee on which an
Award shall vest.
 
3.
Stock Subject to the Plan

 
(a) Shares Available for Awards.    The maximum number of shares of Common Stock
reserved for issuance under the Plan shall be 1,000,000 shares (subject to
adjustment as provided herein). Such shares may be authorized but unissued
Common Stock or authorized and issued Common Stock held in the Company’s
treasury. The Committee may direct that any stock certificate evidencing shares
issued pursuant to the Plan shall bear a legend setting forth such restrictions
on transferability as may apply to such shares pursuant to the Plan.   

 
3

--------------------------------------------------------------------------------

 

(b) Adjustment for Change in Capitalization.    In the event that any dividend
or other distribution is declared (whether in the form of cash, Common Stock, or
other property), or there occurs any recapitalization, reclassification, stock
split, reverse stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, unless otherwise determined by the Committee in its sole
and absolute discretion, (1) the number and kind of shares of stock which may
thereafter be issued in connection with Awards, (2) the number and kind of
shares of stock or other property issued or issuable in respect of outstanding
Awards, (3) the exercise price, grant price or purchase price relating to any
outstanding Award, and (4) the maximum number of shares subject to Awards which
may be awarded to any Participant during any tax year of the Company shall be
equitably adjusted as necessary to prevent the dilution or enlargement of the
rights of Participants; provided that, with respect to Incentive Stock Options,
such adjustment shall be made in accordance with Section 424 of the Code.
 
(c) Adjustment for Change or Exchange of Shares for Other Consideration.    In
the event the outstanding shares of Common Stock shall be changed into or
exchanged for any other class or series of capital stock or cash, securities or
other property pursuant to a recapitalization, reclassification, reorganization,
merger, consolidation, spin-off, combination, repurchase, or share exchange, or
other similar corporate transaction or event (“Transaction”), then, unless
otherwise determined by the Committee in its sole and absolute discretion,
(1) each outstanding Option shall thereafter become exercisable for the number
and/or kind of capital stock, and/or the amount of cash, securities or other
property so distributed, into which the shares of Common Stock subject to the
Option would have been changed or exchanged had the Option been exercised in
full prior to such transaction, provided that, if necessary, the provisions of
the Option shall be appropriately adjusted so as to be applicable, as nearly as
may reasonably be, to any shares of capital stock, cash, securities or other
property thereafter issuable or deliverable upon exercise of the Option, and
(2) each outstanding Award that is not an Option and that is not automatically
changed in connection with the Transaction shall represent the number and/or
kind of shares of capital stock, and/or the amount of cash, securities or other
property so distributed, into which the number of shares of Common Stock covered
by the outstanding Award would have been changed or exchanged had they been held
by a shareholder of the Company.
 
(d) Reuse of Shares.    The following shares of Common Stock shall again become
available for Awards: (1) any shares subject to an Award that remain unissued
upon the cancellation, surrender, exchange or termination of such award for any
reason whatsoever; (2) any shares of Restricted Stock forfeited and (3) any
previously owned or withheld shares of Common Stock obtained by the Participant
pursuant to an Award and received by the Company in exchange for Option shares
upon a Participant’s exercise of an Option, as permitted under Section 7(c)(ii).
 
4.
Administration of the Plan

 
The Plan shall be administered by the Committee. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be granted, the number of shares of Common Stock to which an
Award may relate and the terms, conditions, restrictions and performance
criteria relating to any Award; to determine whether, to what extent, and under
what circumstances an Award may be settled, cancelled, forfeited, exchanged, or
surrendered; to make adjustments in any applicable performance goals in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company, or in response to changes in applicable
laws, regulations, or accounting principles; to construe and interpret the Plan
and any Award; to prescribe, amend and rescind rules and regulations relating to
the Plan; to determine the terms and provisions of Agreements; and to make all
other determinations deemed necessary or advisable for the administration of the
Plan.

 
4

--------------------------------------------------------------------------------

 

The Committee may, in its sole and absolute discretion, without amendment to the
Plan, waive or amend the operation of Plan provisions respecting exercise after
termination of employment or service to the Company or an Affiliate and, except
as otherwise provided herein, adjust any of the terms of any Award. The
Committee may also (a) accelerate the date on which any Award granted under the
Plan becomes exercisable or (b) accelerate the Vesting Date or waive or adjust
any condition imposed hereunder with respect to the vesting or exercisability of
an Award, provided that the Committee determines that such acceleration, waiver
or other adjustment is necessary or desirable in light of extraordinary
circumstances and does not trigger the application of §409A of the Internal
Revenue Code of 1986, as amended (“Code”). Notwithstanding anything in the Plan
to the contrary, no Award outstanding under the Plan may be repriced, regranted
through cancellation or otherwise amended to reduce the exercise price
applicable thereto (other than with respect to adjustments made in connection
with a Transaction or other change in the Company’s capitalization) without the
approval of the Company’s stockholders.
 
5.
Eligibility

 
The persons who shall be eligible to receive Awards pursuant to the Plan shall
be such Employees (including officers of the Company, whether or not they are
members of the Board of Directors), Directors and Consultants as the Committee
shall select from time to time. The grant of an Award hereunder in any year to
any Employee, Director or Consultant shall not entitle such person to a grant of
an Award in any future year.
 
6.
Awards Under the Plan; Agreements

 
The Committee may grant Options, shares of Restricted Stock, shares of Phantom
Stock, Stock Bonuses, Stock Appreciation Rights and Other Awards in such amounts
and with such terms and conditions as the Committee shall determine, subject to
the provisions of the Plan. Each Award granted under the Plan shall be evidenced
by an Agreement which shall contain such provisions as the Committee may in its
sole discretion deem necessary or desirable which are not in conflict with the
terms of the Plan. By accepting an Award, a Participant thereby agrees that the
Award shall be subject to all of the terms and provisions of the Plan and the
applicable Agreement.
 
7.
Options

 
(a) Identification of Options.    Each Option shall be clearly identified in the
applicable Agreement as either an Incentive Stock Option or a Nonqualified Stock
Option. Each Option shall state the number of shares of the Common Stock to
which it pertains. Incentive Stock Options may only be granted to Employees.
 
(b) Exercise Price.    Each Agreement with respect to an Option shall set forth
the amount (the “option exercise price”) payable by the grantee to the Company
upon exercise of the Option. Subject to Section 7(d) (if applicable), the option
exercise price per share shall be determined by the Committee at the time of
grant and shall be in an amount at least equal to the Fair Market Value on the
date of grant.
 
(c) Term and Exercise of Options.
 
(i) Each Option shall become exercisable at the pre-determined time or times
determined by the Committee or upon the achievement of the performance
objectives determined by the Committee, in each case as set forth in the
applicable Agreement. Subject to Section 7(d) (if applicable), the expiration
date of each Option shall be ten (10) years from the date of the grant thereof,
or at such earlier or later time as the Committee shall expressly state in the
applicable Agreement.
 
(ii) An Option shall be exercised by delivering written notice of exercise to
the Company on any business day, at the Company’s principal office, on the form
specified by the Company. Such notice shall specify the number of shares of
Common Stock with respect to which the Option is being exercised and which
exercise method shall be used, as determined by the Committee in its sole
discretion, and the Committee may approve payment in whole or in part by an
alternative method, including (i) by means of any cashless exercise procedure
approved by the Committee, (ii) in the form of unrestricted shares of Common
Stock already owned by the Participant on the date of surrender to the extent
the shares of Common Stock having a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the shares as to which such Option
shall be exercised, provided that, in the case of an Incentive Stock Option, the
right to make payment in the form of already owned shares of Common Stock may be
authorized only at the time of grant, (iii) by check or payroll deduction or
(iv) any combination of the foregoing.

 
5

--------------------------------------------------------------------------------

 
 
(iii) Certificates for shares of Common Stock purchased upon the exercise of an
Option shall be issued in the name of or for the account of the Participant or
other person entitled to receive such shares, and delivered to the Participant
or such other person as soon as practicable following the effective date on
which the Option is exercised.
 
(iv) An Agreement may stipulate that an Option which becomes exercisable shall
be subject to cancellation. In such event, the Committee shall determine the
date or dates, or event or events, upon which such cancellation shall become
effective, as the case may be, and those provisions shall be set forth in the
applicable Agreement.
 
(d) Limitations on Incentive Stock Options.
 
(i) The exercise price per share of Common Stock deliverable upon the exercise
of an Incentive Stock Option shall be not less than the Fair Market Value of a
share of Common Stock as determined on the date of grant.
 
(ii) To the extent that the aggregate Fair Market Value of shares of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company or an Affiliate shall exceed $100,000,
such Options shall be treated as Nonqualified Stock Options. Such Fair Market
Value shall be determined as of the date on which each such Incentive Stock
Option is granted.
 
(e) No Incentive Stock Option may be granted to an individual if, at the time of
the proposed grant, such individual owns (or is deemed to own under the Code)
stock possessing more than ten percent of the total combined voting power of all
classes of stock of the Company unless (A) the exercise price of such Incentive
Stock Option is at least 110% of the Fair Market Value of a share of Common
Stock at the time such Incentive Stock Option is granted and (B) such Incentive
Stock Option is not exercisable after the expiration of five years from the date
such Incentive Stock Option is granted.
 
8.
Restricted Stock

 
(a) Price.    At the time of the grant of shares of Restricted Stock that do not
represent deferred compensation, the Committee shall determine the price, if
any, to be paid by the Participant for each share of Restricted Stock subject to
the Award.
 
(b) Vesting Date.    At the time of the grant of shares of Restricted Stock, the
Committee may establish a Vesting Date or Vesting Dates with respect to such
shares. The Committee may divide such shares into classes and assign a different
Vesting Date for each class. Provided that all conditions to the vesting of a
share of Restricted Stock imposed pursuant to Section 8(c) are satisfied, and
except as provided in Section 8(h), upon the occurrence of the Vesting Date with
respect to a share of Restricted Stock, such share shall vest and the
restrictions of Section 8(d) shall lapse.

 
6

--------------------------------------------------------------------------------

 

(c) Conditions to Vesting.    At the time of the grant of shares of Restricted
Stock, the Committee may impose such restrictions or conditions to the vesting
of such shares as it, in its absolute discretion, deems appropriate.
 
(d) Restrictions on Transfer Prior to Vesting.    Prior to the vesting of a
share of Restricted Stock, no transfer of a Participant’s rights with respect to
such share, whether voluntary or involuntary, by operation of law or otherwise,
shall be permitted. Immediately upon any attempt to transfer such rights, such
share, and all of the rights related thereto, shall be forfeited by the
Participant.
 
(e) Dividends on Restricted Stock.    The Committee in its discretion may
require that any dividends paid on shares of Restricted Stock be held in escrow
until all restrictions on such shares have lapsed.
 
(f) Issuance of Certificates.    Following the date of grant with respect to
shares of Restricted Stock, the Company shall cause to be issued a stock
certificate, registered in the name of or for the account of the Participant to
whom such shares were granted, evidencing such shares. Each such stock
certificate shall bear the following legend:
 
The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in or imposed
pursuant to the General Steel Holdings, Inc. 2008 Equity Incentive Plan.
 
Such legend shall not be removed until such shares vest pursuant to the terms
hereof.
 
Each certificate issued pursuant to this Section 8(f), together with the stock
powers relating to the shares of Restricted Stock evidenced by such certificate,
shall be held by the Company unless the Committee determines otherwise.
 
(g) Consequences of Vesting.    Upon the vesting of a share of Restricted Stock
pursuant to the terms hereof, the restrictions of Section 8(d) shall lapse with
respect to such share. Following the date on which a share of Restricted Stock
vests, the Company shall cause to be delivered to the Participant to whom such
shares were granted, a certificate evidencing such share, free of the legend set
forth in Section 8(f).
 
(h) Effect of Termination of Employment or Service.    Except as set forth in
Section 12(c), (d) or (e) or as set forth in the applicable Agreement, upon the
termination of a Participant’s employment or service, for any reason other than
For Cause, any and all shares to which restrictions on transferability apply
shall be immediately forfeited by the Participant and transferred to, and
reacquired by, the Company together with any dividends paid on such shares;
provided that if the Committee, in its sole and absolute discretion, shall
within thirty (30) days after such termination of employment or service, notify
the Participant in writing of its decision not to terminate the Participant’s
rights in such shares, then the Participant shall continue to be the owner of
such shares subject to such continuing restrictions as the Committee may
prescribe in such notice. In the event of a forfeiture of shares pursuant to
this section, the Company shall repay to the Participant (or the Participant’s
estate) any amount paid by the Participant for such shares. In the event that
the Company requires a return of shares, it shall also have the right to require
the return of all dividends paid on such shares, whether by termination of any
escrow arrangement under which such dividends are held or otherwise.
 
(i) In the event of the termination of a Participant’s employment or service For
Cause, any and all shares which have not vested shall be immediately forfeited
by the Participant and transferred to, and reacquired by, the Company, together
with any dividends paid on such shares, in return for which the Company shall
repay to the Participant any amount paid by the Participant for such shares.
 
(j) Special Provisions Regarding Awards.  Notwithstanding anything to the
contrary contained herein, Restricted Stock granted pursuant to this Section 8
to Covered Employees, Consultants or Directors may be based on the attainment of
performance goals pre-established by the Committee. To the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for shareholder approval), the Committee may designate
additional business criteria on which the performance goals may be based or
adjust, modify or amend the aforementioned business criteria. Such shares of
Restricted Stock shall be released from restrictions only after the attainment
of such performance measures has been certified by the Committee.

 
7

--------------------------------------------------------------------------------

 
 
9.
Phantom Stock

 
(a) General.    Grants of units of Phantom Stock may be granted by the Committee
in its discretion, provided that any such Award shall (except as otherwise
provided in Section 12, 13 or 14 hereof) have a final Vesting Date not earlier
than the first anniversary of the date of grant of the Award.
 
(b) Vesting Date.    At the time of the grant of units of Phantom Stock, the
Committee shall establish a Vesting Date or Vesting Dates with respect to such
units (subject to the provisions of Section 9(a) hereof). The Committee may
divide such units into classes and assign a different Vesting Date for each
class. Provided that all conditions to the vesting of a share of Phantom Stock
imposed pursuant to Section 9(c) are satisfied, and except as provided in
Section 9(d), upon the occurrence of the Vesting Date with respect to a share of
Phantom Stock, such unit shall vest.
 
(c) Benefit Upon Vesting.    Upon the vesting of a unit of Phantom Stock, the
Participant shall be paid, within 30 days of the date on which such unit vests,
an amount, in cash and/or shares of Common Stock, as determined by the
Committee, equal to the sum of (1) the Fair Market Value of a share of Common
Stock on the date on which such share of Phantom Stock vests and (2) the
aggregate amount of cash dividends paid with respect to a share of Common Stock
during the period commencing on the date on which the unit of Phantom Stock was
granted and terminating on the date on which such unit vests.
 
(d) Conditions to Vesting.    At the time of the grant of units of Phantom
Stock, the Committee may impose such restrictions or conditions to the vesting
of such units as it, in its absolute discretion, deems appropriate, to be
contained in the Agreement.
 
(e) Effect of Termination of Employment or Service.    Except as set forth in
Section 12(c), (d) or (e)  or as otherwise provided in the applicable Agreement,
units of Phantom Stock that have not vested, together with any dividends
credited on such units, shall be forfeited upon the Participant’s termination of
employment or service, for any reason.
 
(f) Special Provisions Regarding Awards.    Notwithstanding anything to the
contrary contained herein, the vesting of Phantom Stock granted pursuant to this
Section 9 to Covered Employees, Consultants or Directors may be based on the
attainment of performance criteria as described in Section 8(j), in each case,
as determined in accordance with generally accepted accounting principles. No
payment in respect of any such Phantom Stock award shall be paid to a Covered
Employee, Consultant or Director, until the attainment of the respective
performance measures have been certified by the Committee.
 
10.
Stock Bonuses

 
Stock Bonus Awards may be granted by the Committee in its discretion, provided
that any such Award shall be granted only in lieu of salary or cash bonuses
payable to the Participant and shall (except as otherwise provided in
Section 12, 13 or 14 hereof) have a final Vesting Date not earlier than the
first anniversary of the date of grant of the Award. In the event that the
Committee grants a Stock Bonus, a certificate for the shares of Common Stock
constituting such Stock Bonus shall be issued in the name of the Participant to
whom such grant was made and delivered to such Participant as soon as
practicable after the date on which such Stock Bonus is payable. Each Stock
Bonus Award granted hereunder shall be payable within the earlier of (i) two and
one half months after the end of the fiscal year of the Company it is granted,
or (ii) the date the related salary or cash bonus was otherwise to be paid.

 
8

--------------------------------------------------------------------------------

 
 
11.
Other Awards; Stock Appreciation Rights

 
(a) Other forms of Awards (including any Stock Appreciation Rights, hereinafter
“Other Awards”) valued in whole or in part by reference to, or otherwise based
on, Common Stock may be granted either alone or in addition to other Awards
under the Plan. Other Awards may be granted by the Committee in its discretion,
provided that any such Other Award shall (except as otherwise provided in
Section 12, 13 or 14 hereof or with respect to Stock Appreciation Rights granted
in connection with an Option) have a final Vesting Date not earlier than the
first anniversary of the date of grant of the Award. Subject to the provisions
of the Plan (including those set forth in the preceding sentence), the Committee
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Awards shall be granted, the number of shares
of Common Stock to be granted pursuant to such Other Awards and all other
conditions of such Other Awards.
 
(b) A Stock Appreciation Right may be granted in connection with an Option,
either at the time of grant or at any time thereafter during the term of the
Option, or may be granted unrelated to an Option.
 
(c) A Stock Appreciation Right related to an Option shall require the holder,
upon exercise, to surrender such Option with respect to the number of shares as
to which such Stock Appreciation Right is exercised, in order to receive cash
payment of any amount computed pursuant to Section 11(f). Such Option will, to
the extent surrendered, then cease to be exercisable.
 
(d) In the case of Stock Appreciation Rights granted in relation to Options, if
the Appreciation Right covers as many shares as the related Option, the exercise
of a related Option shall cause the number of shares covered by the Stock
Appreciation Right to be reduced by the number of shares with respect to which
the related Option is exercised. If the Stock Appreciation Right covers fewer
shares than the related Option, when a portion of the related Option is
exercised, the number of shares subject to the unexercised Stock Appreciation
Right shall be reduced only to the extent necessary so that the number of
remaining shares subject to the Stock Appreciation Right is not more than the
remaining shares subject to the Option.
 
(e) Subject to Section 11(k) and to such rules and restrictions as the Committee
may impose, a Stock Appreciation Right granted in connection with an Option will
be exercisable at such time or times, and only to the extent that a related
Option is exercisable, and will not be transferable except to the extent that
such related Option may be transferable.
 
(f) Upon the exercise of a Stock Appreciation Right related to an Option, the
holder will be entitled to receive payment of an amount determined by
multiplying:
 
(i) The difference obtained by subtracting the exercise price of a share of
Common Stock specified in the related Option from the Fair Market Value of a
share of Common Stock on the date of exercise of such Stock Appreciation Right,
by
 
(ii) The number of shares as to which such Stock Appreciation Rights will have
been exercised.


Notwithstanding anything herein to the contrary, payment of any Stock
Appreciation Rights shall comply with §409A of the Internal Revenue Code of
1986, as amended.
 
(g) A Stock Appreciation Right granted without relationship to an Option will be
payable at such times as are specified in the Plan or any separate Agreement
with the Participant, but in no event after ten years from the date of grant.
 
(h) A Stock Appreciation Right granted without relationship to an Option will
entitle the holder, upon exercise of the Stock Appreciation Right, to receive
payment of an amount determined by multiplying:
 
 
9

--------------------------------------------------------------------------------

 

(i) The difference obtained by subtracting the Fair Market Value of a share of
Common Stock on the date the Stock Appreciation Right is granted from the Fair
Market Value of a share of Common Stock on the date of exercise of such Stock
Appreciation Right, by
 
(ii) the number of shares as to which such Stock Appreciation Rights will have
been exercised.
 
(i) Notwithstanding subsections (f) and (h) above, the Committee may place a
limitation on the amount payable upon exercise of a Stock Appreciation Right.
Any such limitation must be determined as of the date of grant and noted on the
instrument evidencing the Participant’s Stock Appreciation Right granted
hereunder.
 
(j) Payment of the amount determined under subsections (f) and (h) above may be
made solely in whole shares of Common Stock valued at their Fair Market Value on
the date of exercise of the Stock Appreciation Right or alternatively, in the
sole discretion of the Committee, solely in cash or a combination of cash and
shares. If the Committee decides that full payment will be made in shares of
Common Stock, and the amount payable results in a fractional share, payment for
the fractional share will be made in cash.
 
(k) The Committee may impose such additional conditions or limitations on the
exercise of a Stock Appreciation Right as it may deem necessary or desirable to
secure for holders of Stock Appreciation Rights the benefits of Rule 16b-3, or
any successor provision in effect at the time of grant or exercise of a Stock
Appreciation Right, to prevent the application of tax Code §409A or as it may
otherwise deem advisable.
 
12.
Termination of Employment or Service

 
(a) A Participant who ceases (for any reason other than death, total and
permanent disability, Retirement or termination of employment For Cause) to be
an Employee, Consultant or Director of the Company or of an Affiliate may
exercise any Option, Stock Appreciation Right or Other Award to the extent that
such Award has vested on the date of such termination. Except for Nonqualified
Stock Options which shall be exercisable only within six (6) months after such
date of termination, and except as set forth in the next sentence or as
otherwise set forth in the Plan, such Option, Stock Appreciation Right or Other
Award shall be exercisable only within three (3) months after such date of
termination, or, if earlier, within the originally prescribed term of the Award,
unless the Committee shall set forth a different period in the applicable
Agreement. For purposes of the Plan, employment or service shall not be deemed
terminated by reason of a transfer to another employer which is the Company or
an Affiliate. If any Option, Stock Appreciation Right or Other Award is not
exercised following the Participant’s termination within the time specified, the
Award shall terminate and the shares covered by such Option, Stock Appreciation
Right or Other Award shall revert to the Plan.
 
(b) A Participant whose employment or service with the Company or an Affiliate
is terminated For Cause shall forthwith immediately upon notice of such
termination cease to have any right to exercise any Award, and the Award shall
terminate and the shares covered by such Award shall revert to the Plan. For
purposes of the Plan, termination “For Cause” shall be deemed to include (and is
not limited to) dishonesty with respect to the Company or any Affiliate,
insubordination, substantial malfeasance or non-feasance of duty, unauthorized
disclosure of confidential information, breach by a Participant of any provision
of any employment, nondisclosure, non-competition or similar agreement between
the Participant and the Company or any Affiliate, and conduct substantially
prejudicial to the business of the Company or an Affiliate. The determination of
the Committee as to the existence of circumstances warranting a termination For
Cause shall be conclusive. Any definition in an agreement between a Participant
and the Company or an Affiliate, which contains a conflicting definition of For
Cause and which is in effect at the time of such termination, shall supersede
the definition in the Plan with respect to the Participant.
 
 
10

--------------------------------------------------------------------------------

 

(c) If a Participant ceases to be an Employee, Consultant or Director of the
Company or of an Affiliate by reason of total and permanent disability, as
determined by the Committee, any Award held by him or her on the date of
disability shall be fully exercisable as of the date of such cessation. A
disabled Participant may exercise such Award only within a period of one
(1) year after the date of such cessation or within such different period as may
be determined by the Committee and set forth in the applicable Agreement, or, if
earlier, within the originally prescribed term of the Award. If any Award is not
exercised following the Participant’s total and permanent disability within the
time specified, the Award shall terminate and the shares covered by such Award
shall revert to the Plan. For purposes of the Plan, a Participant shall be
deemed to have a total and permanent disability if such Participant is entitled
to receive benefits under the applicable long-term disability program of the
Company, or, if no such program is in effect with respect to such Participant,
if the Participant has become totally and permanently disabled within the
meaning of Section  409A(a)(2)(c) of the Code.
 
(d) If a Participant dies while the Participant is an Employee, Consultant or
Director of the Company or of an Affiliate, any Award held by him at the date of
death shall be fully exercisable as of the date of the Participant’s death. A
deceased Participant’s legal representatives or one who acquires the Award by
will or by the laws of descent and distribution may exercise such Award only
within a period of one (1) year after the date of death or within such different
period as may be determined by the Committee and set forth in the applicable
Agreement, or, if earlier, within the originally prescribed term of the award.
If any Award is not exercised following the Participant’s death within the time
specified, the Award shall terminate and the shares covered by such Award shall
revert to the Plan.
 
(e) Unless otherwise set forth in the applicable Agreement and to be applicable
only to Participants who are Employees, immediately upon a Participant’s
Retirement, such individual’s then unvested Awards, including those held by a
permitted transferee of such individual, shall automatically accelerate and
become fully vested for fifty percent (50%) of the number of shares covered by
such unvested Awards and for an additional ten percent (10%) of the number of
shares covered by such unvested Awards for every full year of employment by the
Company or any of its Affiliates beyond ten (10) years, up to the remaining
amount of the unvested Award.
 
Except as set forth in the following paragraph, upon Retirement of a
Participant, such retired Participant (or permitted transferee of such
individual) may exercise any then outstanding Awards to the extent vested only
within a period of one (1) year after the date of Retirement or within such
different period as may be determined by the Committee and set forth in the
applicable Agreement or, if earlier, within the originally prescribed term of
the Award. If any Award is not exercised following the Participant’s Retirement
within the time specified, the Award shall terminate and the shares covered by
such Award shall revert to the Plan. For purposes of this second paragraph of
Section 12(e), the term “Retirement” as to any Employee of the Company or any of
its Affiliates shall mean such person’s leaving the employment of the Company
and its Affiliates after reaching age 55 with ten (10) years of service with the
Company or its Affiliates, but not including pursuant to any termination For
Cause or pursuant to any termination for insufficient performance, as determined
by the Company.
 
Upon Retirement of a Participant who is required to file statements with respect
to securities of the Company pursuant to Section 16 of the Securities Exchange
Act of 1934, such retired Participant (or permitted transferee of such
individual) may exercise any then outstanding options held by such Participant,
to the extent vested as of the retirement date, that are Nonqualified Stock
Options for a period equal to the shorter of (x) the remaining term of the
applicable option on the retirement date; or (y) three (3) years from the
retirement date. If any such option is not exercised following the Participant’s
Retirement within the time specified, such Nonqualified Stock Option shall
terminate and the shares covered by such Nonqualified Stock Option shall revert
to the Plan. For purposes of this third paragraph of Section 12(e), the term
“Retirement” shall mean such termination of his or her service or employment
with the Company and its affiliates after reaching age 55 and having either
(i) ten (10) years of total service with the Company or its affiliates or
(ii) reached any age limit over the age of 55 that has been established by the
Board of Directors of the Company as the required age for retirement, but not
including pursuant to any termination For Cause, as determined by the Company.

 
11

--------------------------------------------------------------------------------

 
 
(f) Leave of Absence.    A Participant to whom an Award has been granted under
the Plan who is absent from work with the Company or with an Affiliate because
of temporary disability, or who is on a permitted leave of absence for any
purpose, shall not, during the period of any such absence, be deemed by virtue
of such absence alone, to have terminated his employment with the Company or
with an Affiliate except as the Committee may otherwise expressly provide in the
applicable Agreement.
 
13.
Effect of Corporate Transaction

 
(a) Options.    In the event of a Corporate Transaction, the Committee shall,
prior to the effective date of the Corporate Transaction, as to each outstanding
Option under the Plan either (i) make appropriate provisions for the Options to
be assumed by the successor corporation or its parent or be replaced with a
comparable option to purchase shares of the capital stock of the successor
corporation or its parent; or (ii) upon written notice to the Participants
provide that all Options must be exercised and the Plan will terminate (all
Options having been made fully exercisable as set forth below in this
Section 13(f); or (iii) terminate all Options in exchange for a cash payment
equal to the excess of the then aggregate Fair Market Value of the shares
subject to such Options (all Options having been made fully exercisable as set
forth below in this Section 13) over the aggregate Option price thereof. Each
outstanding Option under the Plan which is assumed in connection with a
Corporate Transaction or is otherwise to continue in effect shall be
appropriately adjusted, immediately after such Corporate Transaction, to apply
and pertain to the number and class of securities which would have been issued,
in consummation of such Corporate Transaction, to an actual holder of the same
number of shares of the Common Stock as are subject to such Option immediately
prior to such Corporate Transaction. Appropriate adjustments shall also be made
to the Option price payable per share, provided the aggregate Option price
payable for such securities shall remain the same.
 
(b) Other Awards.    In the event of a Corporate Transaction, the Committee
shall, prior to the effective date of the Corporate Transaction, as to each
outstanding Award (other than an Option) under the Plan either (i) make
appropriate provisions for the Awards to be assumed by the successor corporation
or its parent or be replaced with comparable Awards with respect to the
successor corporation or its parent; (ii) provide that such Awards shall be
fully vested and exercisable, as applicable, prior to such Corporate Transaction
and, to the extent that such Awards (other than awards of Restricted Stock) are
not exercised prior to such Corporate Transaction, shall terminate upon the
consummation of the Corporate Transaction or (iii) terminate all such Awards in
exchange for a cash payment equal to the then aggregate Fair Market Value of the
shares subject to such Award (all Awards having been made fully exercisable as
set forth below in this Section 13), less any applicable exercise price.
 
(c) Involuntary Employment Action.    If at any time within two (2) years of the
effective date of a Corporate Transaction there is an Involuntary Employment
Action with respect to any Designated Employee, each then outstanding Award
assumed or replaced under this Section and held by such Designated Employee (or
a permitted transferee of such person) shall, upon the occurrence of such
Involuntary Employment Action, automatically accelerate so that each such Award
shall immediately become fully vested or exercisable, as applicable. Upon the
occurrence of an Involuntary Employment Action with respect to a Designated
Employee, any outstanding Options or Stock Appreciation Right held by such
Designated Employee (and his or her permitted transferees) shall be exercisable
within one (1) year of the Involuntary Employment Action or, if earlier, within
the originally prescribed term of the Option or Stock Appreciation Right. An
“Involuntary Employment Action” as to an Designated Employee shall mean the
involuntary termination of the Designated Employee’s employment with the Company
or an Affiliate other than For Cause, or the termination by the Designated
Employee of his employment with the Company and its Affiliates upon the
occurrence, without the Participant’s express written consent, of any of the
following circumstances unless such circumstances are corrected (provided such
circumstances are capable of correction): (i) any adverse and material
alteration and diminution in the Participant’s position, title or
responsibilities (other than a mere change in title or reporting relationship)
as they existed immediately prior to the Corporate Transaction or as the same
may be increased from time to time thereafter, (ii) a reduction of the
Participant’s annual base salary or targeted bonus opportunity, in each case as
in effect on the date prior to the Corporate Transaction or as the same may be
increased from time to time thereafter, or (iii) relocation of the offices at
which the Participant is employed which increases the Participant’s daily
commute by more than 100 miles on a round trip basis.

 
12

--------------------------------------------------------------------------------

 
 
(d) Determination of Comparability.    The determination of comparability under
this Section shall be made by the Committee and its determination shall be
final, binding and conclusive.
 
(e) Other Adjustments.    The class and number of securities available for
issuance under the Plan on both an aggregate and per participant basis shall be
appropriately adjusted by the Committee to reflect the effect of the Corporate
Transaction upon the Company’s capital structure.
 
(f) Termination of the Plan.    In the event the Company terminates the Plan or
elects to cash out Options or Stock Appreciation Rights in accordance with
clauses (ii) and (iii) of paragraph (a) or (b) of this Section 13, then the
exercisability of each affected Award outstanding under the Plan shall be
automatically accelerated so that each such Award shall immediately prior to
such Corporate Transaction, become fully vested and may be exercised prior to
such Corporate Transaction for all or any portion of such Award. The Committee
shall, in its discretion, determine the timing and mechanics required to
implement the foregoing sentence.
 
14.
Acceleration Upon Corporate Change in Control

 
In the event of a Corporate Change in Control then the exercisability or vesting
of each Award outstanding under the Plan shall be automatically accelerated so
that each such Award shall immediately prior to such Corporate Change in
Control, become fully vested or exercisable for the full number of shares of the
Common Stock purchasable under an Option to the extent not previously exercised
and may be exercised for all or any portion of such shares within the originally
prescribed term of the Option.
 
15.
Rights as a Shareholder

 
No person shall have any rights as a shareholder with respect to any shares of
Common Stock covered by or relating to any Award until the date of issuance of a
stock certificate with respect to such shares. Except as otherwise expressly
provided in Section 3(b), no adjustment to any Award shall be made for dividends
or other rights for which the record date occurs prior to the date such stock
certificate is issued.
 
16.
No Employment Rights; No Right to Award

 
Nothing contained in the Plan or any Agreement shall confer upon any Participant
any right with respect to the continuation of employment by the Company or an
Affiliate or interfere in any way with the right of the Company or an Affiliate,
subject to the terms of any separate employment agreement to the contrary, at
any time to terminate such employment or to increase or decrease the
compensation of the Participant. No person shall have any claim or right to
receive an Award hereunder. The Committee’s granting of an Award to a
Participant at any time shall neither require the Committee to grant any other
Award to such Participant or other person at any time or preclude the Committee
from making subsequent grants to such Participant or any other person.
 
17.
Securities Matters

 
(a) Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Common Stock pursuant to the Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.

 
13

--------------------------------------------------------------------------------

 
 
(b) The transfer of any shares of Common Stock hereunder shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded. The Committee may, in its
sole discretion, defer the effectiveness of any transfer of shares of Common
Stock hereunder in order to allow the issuance of such shares to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Participant in writing of its decision to defer the effectiveness of
a transfer. During the period of such deferral in connection with the exercise
of an Option, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.
 
18.
Withholding Taxes

 
Whenever cash is to be paid pursuant to an Award, the Company or Affiliate by
which the Participant is employed shall have the right to deduct therefrom an
amount sufficient to satisfy any federal, state and local withholding tax
requirements related thereto. Whenever shares of Common Stock are to be
delivered pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company or Affiliate by which the Participant is
employed in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto.
 
19.
Notification of Election Under Section 83(b) of the Code

 
If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within 10 days
of filing notice of the election with the Internal Revenue Service.
 
20.
Notification Upon Disqualifying Disposition Under Section 421(b) of the Code

 
With respect to an Incentive Stock Option, the Participant holding such Option
shall notify the Company of any disposition of shares of Common Stock issued
pursuant to the exercise of such Option under the circumstances described in
Section 421(b) of the Code (relating to certain disqualifying dispositions),
within 10 days of such disposition. Each Agreement with respect to an Incentive
Stock Option shall require the Participant to notify the Company of any
disposition of shares of Common Stock issued pursuant to the exercise of such
Option under the circumstances described in Section 421(b) of the Code (relating
to certain disqualifying dispositions), within 10 days of such disposition.
 
21.
Amendment or Termination of the Plan

 
No amendment to the Plan which (i) increases the number of shares of Common
Stock issuable under the Plan (ii) materially changes the class of persons
eligible to participate in the Plan, (iii) would have the effect of materially
increasing the benefits accruing under the Plan to Participants or
(iv) materially alters the provisions of the second paragraph of Section 4 shall
be effective without approval by the stockholders of the Company. Except as set
forth in the preceding sentence, the Board of Directors may, at any time,
suspend or terminate the Plan or revise or amend it in any respect whatsoever;
provided, however, that shareholder approval shall also be required for any such
amendment if and to the extent the Board of Directors determines that such
approval is appropriate for purposes of satisfying Sections 162(m) or 422 of the
Code or Rule 16b-3 or other applicable law or the requirements of any securities
exchange upon which the securities of the Company trade. Nothing herein shall
restrict the Committee’s ability to exercise its discretionary authority
pursuant to Section 4, which discretion may be exercised without amendment to
the Plan. No action hereunder may, without the consent of a Participant, reduce
the Participant’s rights under any outstanding Award. Notwithstanding anything
herein to the contrary, any amendment shall be invalid if it triggers taxation
under §409A or otherwise violates sections of the Internal Revenue Code of 1986,
as amended, under which the Plan otherwise intends to comply, including, but not
limited to §83, §421 and §422.

 
14

--------------------------------------------------------------------------------

 
 
22.
Transferability

 
Awards granted under the Plan shall not be transferable by a participant other
than (i) by will or by the laws of descent and distribution, or (ii) with
respect to Awards other than Incentive Stock Options, pursuant to a qualified
domestic relations order, as defined by the Code or Title 1 of the Employee
Retirement Income Security Act or the rules thereunder, or (iii) as otherwise
determined by the Committee. The designation of a beneficiary of an Award by a
Participant shall not be deemed a transfer prohibited by this Section. Except as
provided in the preceding sentence, an Award shall be exercisable, during a
Participant’s lifetime, only by the Participant (or by his or her legal
representative) and shall not be assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation, or other disposition of any Award contrary to the
provisions of this Section, or the levy of any attachment or similar process
upon an Award, shall be null and void. Upon the death of a Participant,
outstanding Awards granted to such Participant may be exercised only by the
executor or administrator of the Participant’s estate or by a person who shall
have acquired the right to such exercise by will or by the laws of descent and
distribution. No transfer of an Award by will or the laws of descent and
distribution shall be effective to bind the Company unless the Committee shall
have been furnished with (a) written notice thereof and with a copy of the will
and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (b) an agreement by the transferee to comply with
all the terms and conditions of the Award that are or would have been applicable
to the Participant and to be bound by the acknowledgments made by the
Participant in connection with the grant of the Award.
 
23.
Dissolution or Liquidation of the Company

 
    Upon the dissolution or liquidation of the Company other than in connection
with transactions to which Section 13 is applicable, all Awards granted
hereunder shall terminate and become null and void; provided, however, that if
the rights hereunder of a Participant or one who acquired an Award by will or by
the laws of descent and distribution have not otherwise terminated and expired,
the Participant or such person shall have the right immediately prior to such
dissolution or liquidation to exercise any Award granted hereunder to the extent
that the right to exercise such Award has accrued as of the date immediately
prior to such dissolution or liquidation. Awards of Restricted Stock that have
not vested as of the date of such dissolution or liquidation shall be forfeited
as of the date of such dissolution or liquidation.
 
24.
Effective Date and Term of Plan

 
The Plan shall be subject to the requisite approval of the stockholders of the
Company. In the absence of such approval, any Awards shall be null and void.
Unless extended or earlier terminated by the Board of Directors, the right to
grant Awards under the Plan shall terminate on the tenth anniversary of the
Effective Date. No extension of the Plan shall operate to permit the grant of
Incentive Stock options following the tenth anniversary of the Effective Date.
Awards outstanding at Plan termination shall remain in effect according to their
terms and the provisions of the Plan.
 
25.
Applicable Law

 
The Plan shall be construed and enforced in accordance with the law of the State
of Nevada, without reference to its principles of conflicts of law, except to
the extent that federal law supersedes such state law.

 
15

--------------------------------------------------------------------------------

 
 
26.
Participant Rights

 
 No Participant shall have any claim to be granted any award under the Plan, and
there is no obligation for uniformity of treatment for Participants. Except as
provided specifically herein, a Participant or a transferee of an Award shall
have no rights as a shareholder with respect to any shares covered by any Award
until the date of the issuance of a Common Stock certificate to him or her for
such shares.
 
27.
Unfunded Status of Awards

 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Agreement shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.
 
28.
No Fractional Shares

 
 No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
29.
Beneficiary

 
A Participant may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Participant, the executor or administrator of the Participant’s estate shall be
deemed to be the Participant’s beneficiary.
 
30.
Interpretation

 
The Plan is designed and intended to comply, to the extent applicable, with
Section 162(m) of the Code, and all provisions hereof shall be construed in a
manner to so comply.
 
31.
Severability

 
If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.
  
32.
Miscellaneous



The foregoing General Steel Holdings, Inc. 2008 Equity Incentive Plan was duly
adopted by the Board of Directors of the Company on the 19th  day of June, 2008.
 
 
16

--------------------------------------------------------------------------------

 

